Citation Nr: 1531227	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-35 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right shoulder disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disability.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right index finger disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a bilateral hip disability.

6.  Entitlement to an effective date prior to October 12, 2010, for service connection for arthritis of the right knee.

7.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee arthritis.

8.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left knee arthritis.

9.  Entitlement to an initial compensable evaluation for service-connected post-traumatic changes, middle phalanx of the right middle (fifth) finger with strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to July 1992. 

This appeal comes to the Board of Veterans Appeals (Board) arises from rating actions by the Regional Office (RO) in Los Angeles, California.  In May 2010, the RO determined that new and material evidence had not been presented to reopen claims for service connection for a skin disability, and a right index finger disability, and granted service connection for a left knee disability, evaluated as 10 percent disabling, and a right fifth (little) finger disability, evaluated as noncompensable (0 percent disabling).  In May 2011, the RO granted service connection for a right knee disability, evaluated as 10 percent disabling.  In November 2012, the RO determined that new and material evidence had not been presented to reopen a claim for service connection for a right shoulder disability, and denied claims for service connection for a bilateral hip disability, and bilateral hearing loss. 
In September 2011, the Veteran's representative requested that the Veteran be afforded a personal hearing before a Decision Review Officer at the RO.  In August 2013, the Veteran was notified that he was scheduled for a hearing at the RO in October 2013.  However, he failed to report for his hearing, without good cause shown.  The Board construes this action as a withdrawal of his request for a hearing.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 2002, the RO denied claims for service connection for a "skin condition, to include skin rash, trichomoniasis, and pseudofolliculitis," and a laceration of the right index finger.
 
2.  The evidence received since the RO's January 2002 decision, which denied a claim for service connection for a skin condition, to include skin rash, trichomoniasis, and pseudofolliculitis, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The evidence received since the RO's January 2002 decision, which denied a claim for service connection for a laceration of the right index finger, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.

4.  In an unappealed decision, dated in May 2010, the RO determined that new and material evidence had not been received to reopen a claim for service connection for a right shoulder disability.
 
5.  The evidence received since the RO's May 2010 decision, which determined that new and material evidence had not been received to reopen a claim for service connection for a right shoulder disability, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.

6.  The Veteran does not have a skin disability, a hip disability, or hearing loss, that is related to his service, or to a service-connected disability.

7.  On October 12, 2010, and no earlier, the Veteran submitted a claim for service connection for a right knee disability. 

8.  The Veteran's service-connected right and knee arthritis disabilities are shown to have been productive of complaints of pain, but not flexion limited to 30 degrees, or extension limited to 15 degrees; or ankylosis, recurrent subluxation or lateral instability, malunion of the tibia and fibula, or dislocation of the semilunar cartilage.

9.  The Veteran's service-connected post-traumatic changes, middle phalanx of the right middle (fifth) finger with strain is not shown to have been productive of a loss of use of right hand (by analogy), or amputation of the right ring and little finger (by analogy).


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's January 2002 decision, which denied a claim for service connection for a skin condition, to include skin rash, trichomoniasis, and pseudofolliculitis; the claim for service connection for a skin disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has not been received since the RO's January 2002 decision, which denied a claim for service connection for a laceration of the right index finger; the claim for service connection for a right index finger disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has not been received since the RO's May 2010 decision which determined that new and material evidence had not been received to reopen a claim for service connection for a right shoulder disability; the claim for service connection for a right shoulder disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  A skin disability, a hip disability, and hearing loss, are not related to service, or to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2014).

5.  The criteria for an effective date prior to October 12, 2010, for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2014). 

6.  The criteria for initial evaluations in excess of 10 percent for service-connected right and left knee disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262 (2014).

7.  The criteria for an initial compensable evaluation for service-connected post-traumatic changes, middle phalanx of the right middle (fifth) finger with strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.71a, Diagnostic Code 5230 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Claims

The Veteran asserts that new and material evidence has been presented to reopen the claims for service connection for a skin disability, a right index finger disability, and a right shoulder disability.  

In January 2002 decision, the RO denied claims for service connection for "a skin condition, to include skin rash, trichomoniasis, and pseudofolliculitis," a laceration of the right index finger, and right shoulder strain.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  

In November 2009, the appellant applied to reopen the claims.  In May 2010, the RO determined that new and material evidence had not been presented to reopen any of the claims.  The Veteran appealed the denials of the claims for a skin disability, and a right index finger disability.  

In September 2011, the appellant applied to reopen the claim for a right shoulder disability.  In November 2012, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran has appealed.

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 


A. Skin Disability and Right Index Finger Disability

At the time of the RO's January 2002 decision the evidence included the Veteran's service treatment records.  An entrance examination report, and an associated "report of medical history," both dated in August 1980, did not note any relevant symptoms or conditions.  

With regard to a skin disability, service treatment records showed that in November 1981, the Veteran was noted to have possible trichomoniasis.  The diagnosis was trichomoniasis exposure by history.  Reports, dated in 1983, showed treatment for a recurring penile condyloma, a redundant foreskin, penile warts, and probable chlamydia.  Reports, dated in April 1984, shows evaluation for pseudofolliculitis barbae (PFB), and that the Veteran was notified of PFB shaving requirements.  Reports, dated in August 1986, noted ingrown hairs on the neck, and moderate PFB.  An April 1991 report noted a left leg rash, and that a heel wart had been pared down.  The assessment was "dermatophyte = plantar wart."  A February 1992 report noted complaints of a left leg rash "off and on for years," that was worse in the winter, and productive of a scaly, dry area.  The assessment was nummular eczema.  

With regard to a right index finger disability, service treatment records showed that in July 1982, the Veteran caught his right index finger between objects on a car, with a laceration to the tip of the finger.  There was an assessment of index contusion and abrasion.  An X-ray report for the right index finger was normal.  Reports, dated in 1987, noted that the Veteran sustained a knife laceration to his right index finger, and that there was an epineural laceration/ small facile laceration that was not through and through.  The reports noted that surgical repair of the radial digital artery and nerve was not required; the radial digital nerve was noted to be intact.  The Veteran's finger was splinted.  An April 1987 report noted a history of a healed laceration of the right index finger NCNS (no complications no sequelae).  

A service examination report, dated in January 1987, and the Veteran's separation examination report, dated in February 1992, showed that the Veteran's upper extremities, and skin, were clinically evaluated as normal.  The separation examination report noted a history of a right hand laceration, second digit, in 1987, with hospitalization for two days.  An associated "report of medical history" for the service separation examination report showed that the Veteran denied having a history of skin diseases, and that he stated he was in good health, and that he was not taking any medications.  

At the time of the RO's January 2002 rating decision, there was no post-service medical evidence of record.

In summary, at the time of the RO's January 2002 decision, service treatment records showed that between 1982 and 1984, the Veteran was noted to have possible trichomoniasis/ trichomoniasis exposure by history; this diagnosis was never repeated or confirmed.  During that time, the Veteran was also treated for a recurring penile condyloma, a redundant foreskin, penile warts, and probable chlamydia.  Reports dated in 1984 and 1986, showed that the Vetera had pseudofolliculitis barbae.  In April 1991 and 1992, the Veteran was noted to have a left leg rash, with assessments of "dermatophyte = plantar wart," and nummular eczema.  With regard to a right index finger disability in July 1982, the Veteran was noted to have caught his right index finger between objects on a car, with a laceration to the tip of the finger.  There was an assessment of index contusion and abrasion.  An X-ray report for the right index finger was normal.  In 1987, the Veteran was noted to have sustained a knife laceration to his right index finger.  The radial digital nerve was noted to be intact and no surgery was required.  This injury was noted to be healed as of April 1987, with no complications and no sequelae.  

For both claims, no relevant complaints or diagnoses were shown upon separation from service, there was no post-service evidence of treatment for skin symptoms or right index finger symptoms, and there was no competent opinion to show that a skin disability, or a right index finger disability, had been caused or aggravated by service.  

The most recent and final denial of these claims was in January 2002.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Notwithstanding the way the issues were framed in the RO's previous rating decisions, the Board has framed the issues broadly, with the claim for a skin disability to include all other demonstrated sexually transmitted diseases affecting the skin.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

1.  Skin Disability

The evidence received since the RO's January 2002 rating decision consists of VA and non-VA medical reports dated between 2003 and 2012.  VA progress notes, to include "problem lists," show that beginning no earlier than 2010, the Veteran received several treatments for complaints of skin symptoms, and that he was noted to have tinea of the hands, tinea rash, tinea corporis, "rule of tinea versicolor," and calluses on his feet; his medications included urea for dry skin.  

With regard to the claim for a skin disability, this evidence, which was not of record at the time of the RO's January 2002 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  At the time of the RO's decision, there was no current evidence to show that the Veteran had a skin disability.  The submitted evidence remedies this defects.  Shade.  The Board therefore finds that the new evidence is material, and that it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for a skin disability is reopened.

2.  Right Index Finger Disability

The evidence received since the RO's January 2002 rating decision consists of VA and non-VA medical reports dated between 2003 and 2012.  

With regard to the claim for a right index finger disability, this evidence, which was not of record at the time of the RO's January 2002 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  At the time of the RO's decision, there was no current evidence to indicate that the Veteran had a right index finger disability, and no competent evidence to show that the Veteran had a right index finger disability that is related to his service.  The submitted evidence does not remedy these defects, as it does not include any current evidence of a right index finger disability, and no competent evidence to show that the Veteran has a right index finger disability that is related to his service.  Shade; see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  In this regard, a September 2012 VA hand and finger DBQ does not show that the Veteran currently has a right index finger disability.  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.

B.  Right Shoulder Disability

In a January 2002 decision, the RO denied a claim for service connection for right shoulder strain.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  In November 2009, the appellant applied to reopen the claim, and in May 2010, the RO determined that new and material evidence had not been presented to reopen the claim.  There was no appeal, and the RO's decision became final.  Id.

In September 2011, the appellant applied to reopen the claim for a right shoulder disability, and in his claim it was indicated that this claim "should actually be on appeal."  However, as there is no evidence to show that a timely notice of disagreement was received as to the RO's May 2010 decision on this issue, the RO's decision became final.  Id.; see also 38 C.F.R. §§ 20.201, 20.302(a) (2014).

In November 2012, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran has appealed.

At the time of the RO's May 2010 decision, service treatment records showed that in October 1981, the Veteran was treated for right shoulder pain related to playing football.  On examination, the right shoulder had a full range of motion.  An X-ray was noted to be negative.  The diagnosis was normal right shoulder.  In January 1982, the Veteran was treated for a three-month history of right shoulder pain that was aggravated by playing basketball.  The diagnosis was muscle strain, deltoid.  A service examination report, dated in January 1987, and the Veteran's separation examination report, dated in February 1992, showed that the Veteran's upper extremities, and spine, were clinically evaluated as normal.  An associated "report of medical history" for the separation examination report showed that the Veteran denied a history of a "painful or 'trick' shoulder or elbow."  The Veteran stated that he was in good health, and that he was not taking any medications.  

At the time of the RO's May 2010 rating decision, the post-service medical evidence consisted of VA and non-VA reports, dated between 2003 and 2010.  This evidence included VA reports, dated in October 2009 and February 2010, which showed that the Veteran denied having any numbness, weakness, paralysis or incoordination.  Upon neurological examination, no obvious deficits were noted. 
The February 2010 report also showed that the Veteran was noted not to have any significant past medical history. 

In summary, at the time of the RO's May 2010 decision, service treatment records showed two treatments for right shoulder pain, once in 1981, and once in 1982.  An X-ray was noted to be negative, and the diagnoses were normal right shoulder (1981) and muscle strain, deltoid (1982).  There was no evidence of treatment during the Veteran's remaining period of service, a period of over 8 years.  A service examination report, dated in January 1987, and the Veteran's separation examination report, dated in February 1992, showed that the Veteran's upper extremities, and spine, were clinically evaluated as normal.  An associated "report of medical history" for the separation examination report showed that the Veteran denied a history of a "painful or 'trick' shoulder or elbow."  The separation examination report reflects that the Veteran stated that he was in good health, and that he was not taking any medications.  There was no post-service medical evidence of treatment for right shoulder symptoms, and there was no competent opinion to indicate that a right shoulder disability had been caused or aggravated by service.  

The most recent and final denial of this claim was in May 2010.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence received since the RO's May 2010 rating decision consists of VA and non-VA medical reports dated between 2003 and 2012.  This evidence includes a June 2011 VA progress note which shows a complaint of right shoulder pain; there was no diagnosis.  

Some of this evidence is duplicative.  Of the evidence that is not duplicative, this evidence, which was not of record at the time of the RO's May 2010 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  At the time of the RO's decision, there was no current evidence to show that the Veteran had a right shoulder disability, and no competent evidence to show that the Veteran had a right shoulder disability that is related to his service.  The submitted evidence does not remedy these defects, as it does not include any current evidence of a diagnosed right shoulder disability, and no competent evidence to show that the Veteran has a right shoulder disability that is related to his service.  Shade; see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.

II.  Service Connection

The Veteran asserts that he has a skin disability, bilateral hearing loss, and a bilateral hip disability, due to his service.  He has asserted that he has hip disabilities that are related to his service-connected knee disabilities.

In addition to the previously discussed law, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).
 
A.  Skin Disability

The Board finds that the claim must be denied.  The Veteran's service treatment records showed that the Veteran received a number of treatments for skin symptoms at various times, with notations of a recurring penile condyloma, a redundant foreskin, penile warts, probable chlamydia, pseudofolliculitis barbae, and nummular eczema.  However, a service examination report, dated in January 1987, and the Veteran's separation examination report, dated in February 1992, show that the Veteran's skin was clinically evaluated as normal.  An associated "report of medical history" for the separation examination report showed that the Veteran denied having a history of skin diseases, and that he stated he was in good health, and that he was not taking any medications.  The Board therefore finds that a chronic skin disability is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  The earliest post-service medical evidence of a skin disability is dated in 2010, which is over 18 years after separation from service.  The Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with this claim, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker.  Finally, there is no competent medical evidence to show that the Veteran has a skin disability that is related to his service.  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

B.  Hearing Loss

In September 2011, the Veteran filed his claim.  In November 2012, the RO denied the claim.  The Veteran has appealed.  

In addition to the law discussed in Part I, applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2014).

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The Veteran's discharge (DD Form 214) shows that his military occupation specialty (MOS) was secure systems maintenance technician, and that his training included a class in F-16 weapons systems maintenance.

The Veteran's service treatment records do not show treatment, findings, or diagnoses involving any hearing loss.  They include audiological test results, dated in 1981, 1983, and 1984, which do not show that the Veteran had hearing loss in either ear, as defined at 38 C.F.R. § 3.385.  A service examination report, dated in January 1987, and the Veteran's separation examination report, dated in February 1992, contain audiological test results which do not show that the Veteran had hearing loss in either ear, as defined at 38 C.F.R. § 3.385.  An associated "report of medical history" for the separation examination report showed that the Veteran denied having a history of hearing loss.  

The post-service medical evidence consists of VA and non-VA reports, dated between 2003 and 2012.  This evidence includes a VA hearing loss disability benefits questionnaire (DBQ), dated in September 2012, which shows that the Veteran's high probability of acoustic trauma based on his MOS and training was accepted.  The report shows that the Veteran does not have hearing loss in either ear, as defined at 38 C.F.R. § 3.385.  The examiner stated that hearing sensitivity is within normal limits, bilaterally, and that no etiological opinion would be rendered as there is no pathology to render a diagnosis.  

The Board finds that the claim must be denied.  The Veteran is not shown to have hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Accordingly, the preponderance of the evidence is against the claim for bilateral hearing loss, and the claim must be denied.

C.  Bilateral Hips

In September 2011, the Veteran filed his claim.  In November 2012, the RO denied the claim.  The Veteran has appealed.  

The Veteran's service treatment records do not show any relevant complaints, findings, or diagnoses.  A service examination report, dated in January 1987, and the Veteran's separation examination report, dated in February 1992, show that the Veteran's spine, and lower extremities, were clinically evaluated as normal.  An associated "report of medical history" for the separation examination report does not note any relevant symptoms or conditions.  

The post-service medical evidence consists of VA and non-VA reports, dated between 2003 and 2012.  This evidence does not show that the Veteran has a disability of either hip.  In this regard, a September 2012 VA hip and thigh conditions DBQ shows that the Veteran asserted that he had hip pain that is related to his service-connected knee conditions.  The examiner concluded that there was no diagnosis because there is no pathology to render a diagnosis.  Reports from the Pelican Medical Group, dated in 2012, include X-ray reports for the hips which contains impressions of "no abnormality" of either hip.  

The Board finds that the claim must be denied.  The Veteran is not shown to have a disability of either hip.  Gilpin.  Accordingly, the preponderance of the evidence is against the claim for a bilateral hip disability, and the claim must be denied.





D.  Conclusion

With regard to the appellant's own contentions, a layperson is normally presumed competent to report certain types of symptoms, to include hearing loss, and skin symptoms.  See e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, with regard to the claims for hearing loss and a bilateral hip disability, the Veteran has not specifically asserted that he had any relevant symptoms during service.  With regard to all claims, he has not specifically asserted that he has had any ongoing relevant symptoms since his service.  In addition, he does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of hearing loss, or a hip or skin disability, or to state whether any of these disabilities were caused by service, or were caused or aggravated by a service-connected disability.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir. 2012).  The claimed conditions are not readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board has discussed the Veteran's service treatment records, and the post-service medical evidence, and has determined that a skin disability is not related to service, and that a current hearing loss and hip disability is not shown.  This lay evidence therefore lacks sufficient probative value to warrant a grant of any of the claims.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has hearing loss, a skin disability, and a hip disability, that were incurred in, were aggravated by, or are otherwise related to, his military service, or to a service-connected disability. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b) (West 2014).  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

III.  Earlier Effective Date - Service Connection, Right Knee Disability

The Veteran asserts that he is entitled to an effective date prior to October 12, 2010, for his service-connected right knee disability.  No specific argument has been presented. 

In May 2011, the RO granted service connection for arthritis of the right knee.  The RO assigned an effective date for service connection of October 12, 2010.  The RO's May 2011 decision indicates that the effective date was assigned based on the date of receipt of the claim for service connection. 

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  

Although the Veteran filed claims for service connection in 2000 and 2009, these claims did not mention the right knee.  On October 12, 2010, a claim for service connection for a right knee disability was first received.  

The evidence of record does not contain any communication from the Veteran prior to October 12, 2010, that may be construed as an intent to seek or apply for service connection for a right knee disability.  Given the foregoing, the earliest possible effective date for the grant of service connection for a right knee disability is October 12, 2010.  See 38 C.F.R. § 3.400. 

In summary, there is no evidence to show that VA received a claim for service connection for a right knee disability from the Veteran prior to October 12, 2010.  Under the law, the earliest possible effective date, and the appropriate effective date, is October 12, 2010, which is the date of receipt of his claim.  The Court has held that where the law not the evidence is dispositive, the Board should deny an appeal because of an absence of a legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran has failed to allege facts which meet the criteria in the law or regulations, and his claim must be denied. 

IV.  Increased Initial Evaluations

The Veteran is seeking entitlement to increased initial evaluations for his service connected bilateral knee arthritis, and post-traumatic changes, middle phalanx of the right middle (fifth) finger with strain.  No specific arguments have been advanced.

In May 2010, the RO granted service connection for a left knee disability, evaluated as 10 percent disabling, and a right fifth (little) finger disability, evaluated as noncompensable (0 percent disabling).  In May 2011, the RO granted service connection for a right knee disability, evaluated as 10 percent disabling.  

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A.  Bilateral Knees

With regard to the history of the knee disabilities in issue, during service, the Veteran was treated for left knee pain.  A May 1992 X-ray report noted a normal left knee.  A magnetic resonance imaging study (MRI), dated in June 1992 contained an impression noting lateral collateral ligament injury with displaced body of lateral meniscus.  There is no inservice evidence of right knee treatment.  The Veteran's February 1992 separation examination report showed that his lower extremities were clinically evaluated as normal.  Following service, in May 2003, the Veteran was involved in a motor vehicle accident in which he sustained a medial malleolus fracture, and a high fibilla fracture, for which he was put in a short leg walking cast.  An X-ray for the left knee noted possible left knee effusion, a recent healing oblique fracture of the proximal left fibula, and an oblique minimally-displaced fracture involving the medial malleolus.  38 C.F.R. § 4.1 (2014).

In May 2010,  the RO granted service connection for left knee arthritis, with an effective date for service connection of November 30, 2009.  

In May 2011, the RO granted service connection for right knee arthritis, with an effective date for service connection of October 12, 2010.  In Part III of this decision, the Board determined that an effective date prior to October 12, 2010, is not warranted for the Veteran's right knee arthritis.    

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, degenerative arthritis is rated on the basis of limitation of motion for the specific joint involved.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as for degenerative arthritis under DC 5003.

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address limitation of motion of the knee, a 20 percent rating will be assigned for flexion limited to 30 degrees or extension limited to 15 degrees. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees. 

The Board must consider the possibility of a higher rating under all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees. 

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, DC 5258, [d]islocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling. 

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and fibula of either lower extremity warrants a 20 percent evaluation if there is a marked knee or ankle disability. 

The Board finds that an initial evaluation in excess of 10 percent under DC 5260 or DC 5261 is not warranted for either knee.  The recorded ranges of motion for the right knee, and the left knee, do not show that the Veteran has ever been found to have flexion limited to 30 degrees or extension limited to 15 degrees.  In this regard, the only recorded ranges of motion are as follows: extension to 0 degrees and flexion to 140 degrees, bilaterally (April 2010 and April 2011 QTC examination reports; September 2012 VA knee DBQ); extension to 0 degrees and flexion to 125 degrees (left knee only, September 2011 VA progress note).  A February 2011 VA progress note states that an unspecified knee had an "intact" range of motion.  VA progress notes, dated in January, April and June of 2011, state that the left knee had a full range of motion (specific degrees of motion were not provided).  Accordingly, the Board finds that the criteria for an initial evaluation in excess of 10 percent for either knee under DC's 5260, and 5261 are not shown to have been met, and that the claims must be denied.

In addition, the evidence does not show that the Veteran's right knee or left knee is productive of ankylosis, moderate recurrent subluxation or lateral instability, a dislocated semilunar cartilage, or a malunion of the tibia and fibula.  In this regard, notwithstanding fitting for a knee brace in June 2011, the preponderance of the evidence shows that the Veteran's knees are not productive of laxity or instability.  See e.g., QTC examination reports; VA progress notes, dated in March and June of 2011; cf. April 2011 VA progress note (slight laxity).  Accordingly, the Board finds that the criteria for an initial evaluation in excess of 10 percent under DC's 5256, 5257, 5258, and 5262 are not shown to have been met, and that the claims must be denied.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998). 

Even considering the findings as to the onset of pain, the criteria for an initial evaluation in excess of 10 percent for either knee are not shown to have been met under DCs 5260 and 5261.  See Powell v. West, 13 Vet. App. 31, 34 (1999) (painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in).  

Overall, VA progress notes show a number of treatments for knee pain, with notations of "knee arthralgia" in problem lists.  There are multiple findings of a normal gait, no atrophy, 5/5 strength, and/or multiple notations that the Veteran rides a bike to work daily, with one notation that he does so "painlessly."  See e.g., VA progress notes, dated in June and August of 2010; February, March and April of 2011; but see April 2011 progress note (antalgic gait).  There is also a notation that he rides his bike at least five miles a day.  See June 2011 VA progress note.  A March 2011 MRI report for the left knee notes severe osteoarthritis of the medial compartment with near total loss of articular cartilage, diffuse delamination and destruction of the articular cartilage with subchondral bone marrow edema and cyst formation of the medial femoral condyle, and a likely tear of the anterior horn and body of the lateral meniscus with thinning of the overall articular cartilage, a ganglion cyst, grossly intact-appearing ACL (anterior cruciate ligament) and PCL (posterior cruciate ligament), and diffuse tricompartmental degenerative changes predominantly in the medial compartment.  In February, March and April of 2011, the Veteran reported that he was employed by VA in housekeeping or maintenance.  The February 2011 report shows that he stated that he is able to do his work despite his knee injury.  

The April 2010 QTC examination report shows that the Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, and pain.  He denied locking, fatigability, effusion, subuxation, and dislocation.  He complained of flare-ups of as many as four times per month, during which he could not run and had trouble with prolonged walking and difficulty kneeling and squatting.  He denied incapacitation.  On examination, gait was normal.  No assistive devices were required for ambulation.  There was no abnormal movement, effusion, weakness, malalignment, subluxation, or guarding of movement.  There was no genu recurvatum or locking pain.  There was no ankylosis.  After repetitive motion, the knees had flexion to 140 degrees and extension to 0 degrees; there was pain in the left knee at 120 degrees. Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  An X-ray report for the left knee showed moderately advanced osteoarthritis, tibiofemoral joint, with minimal changes in the patellofemoral joint.  The Veteran was noted to be unemployed, and to be able to do his regular activities of daily living.  

The April 2011 QTC examination report shows that the Veteran complained of symptoms that included stiffness, swelling, giving way, lack of endurance, locking, and dislocation.  He denied weakness, fatigability, effusion, subluxation, or pain.  For the right knee, he complained of flare-ups as often as once per week, lasting 0.15 hours that were precipitated by physical activity, with limitation of motion and difficulty standing and walking, and an inability to run.  He denied incapacitation.  For the left knee, he complained of difficulty performing housekeeping duties at his work, including walking, stooping, kneeling and crouching.  He reported having flare-ups as often as twice a day, lasting three hours, with limitation of motion and dislocation, and difficulty standing and walking, that were precipitated by physical activity, and that were alleviated by rest and Ibuprofen.  For both knees, he stated that his treatment was in the form of ice packs, physical therapy, bike riding, and Ibuprofen (800 milligrams).  He denied a history of any relevant surgery or hospitalization.  On examination, gait was normal.  After repetitive motion, knee extension was to 0 degrees, and flexion was to 140 degrees, bilaterally.  There was no additional limitation of motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The effects on the Veteran's occupation was moderately increased time required to complete and to frequently perform occupational tasks such as climbing, stooping, kneeling and crouching, with decreased standing and ambulation potential due to pain.  However, it was not a contraindication for him to never perform these tasks in most occupations; his daily activities were not affected.  An X-ray report for the right knee contains an impression noting mild to moderate osteoarthritis with more prominent changes in the medial compartment.  

The September 2012 VA knee DBQ shows that the Veteran complained of difficulty with prolonged standing and walking, and repetitive kneeling, and running.  On examination, there was no objective evidence of painful motion.  Following repetitive motion, the knees had extension to 0 degrees, and flexion to 130 degrees, bilaterally.  Functional loss after repetitive use was in the form of less movement than considered normal, and pain on movement.  Strength on flexion and extension was 5/5, bilaterally.  There was no history of meniscal conditions or surgical procedures for a meniscal condition.  The Veteran was noted to regularly use a brace.  The effect on the Veteran's ability to work was indicated to be in the form of impaired prolonged ambulation (standing, walking, running).  

In summary, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination, such that when the ranges of motion in the right knee, or the left knee, are considered together with the evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in the right knee or the left knee more nearly approximates the criteria for an initial evaluation in excess of 10 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45. 

The Board has considered whether a separate rating is warranted for instability.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, as previously discussed, the preponderance of the medical evidence reflects that the Veteran does not have instability of the right knee or the left knee.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996). 

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), General Counsel determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, the ranges of motion of the right knee and the left knee do not meet the criteria for even a 0 percent rating under DCs 5260 and 5261, i.e., flexion limited to 30 degrees or extension limited to 15 degrees.  Separate ratings for limitation of knee motion are therefore not warranted.

Additionally, for the analysis of functional loss due to pain, supra, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14 (2014); VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).

B.  Right Fifth Finger

The Veteran's service treatment records show that in March 1988, an X-ray revealed a chip fracture in the proximal portion of the middle phalanx of the right little finger.  In 1992, he reported jamming his little finger while playing basketball.  An X-ray revealed an avulsion fracture of the proximal and palmar aspect of the middle phalanx that affected the joint space.  38 C.F.R. § 4.1.

In May 2010, the RO granted service connection for post-traumatic changes, middle phalanx of the right middle (fifth) finger with strain, evaluated as noncompensable.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  

Under 38 C.F.R. § 4.71a, DC 5227, there is a maximum noncompensable rating for ankylosis of the ring or little finger.

Under 38 C.F.R. § 4.71a, DC 5230, for the ring or little finger, a maximum noncompensable evaluation is provided for any limitation of motion, whether it affects the minor or the major hand.  

Under 38 C.F.R. § 4.71a, DC 5156, an amputation of the little finger without metacarpal resection, at PIP (proximal interphalangeal) joint or proximal thereto is assigned a 10 percent evaluation. 

Under 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand": 

(1) For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion. 

...

(3) Evaluation of ankylosis of the index, long, ring, and little fingers: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position (iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis (iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.

For the purposes of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45(f) (2014). 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, finger disability ratings are applicable.  38 C.F.R. § 4.69 (2014).

The April 2010 QTC examination report shows that the Veteran complained of pain in his right little finger occurring twice a month, lasting for 0.5 hours, that could be exacerbated by cold weather.  He stated that he was not receiving any treatment for his condition, and that it had not caused any incapacitation.   He complained of difficulty with flexing and gripping.  The report notes that there was no history of relevant surgery or hospitalization.  His right hand was noted to be his dominant hand.  On examination, he could tie his shoelaces, fasten buttons, and pick up a piece of paper and tear it, without difficulty.  The gap between the proximal transverse crease of the palm to the right hand little fingertip is one centimeter (cm.).  The little finger and right thumb pad, and tip of the right thumb, had no gap (0 cm.).  Right hand strength was within normal limits.  PIP flexion was from 0 to 110 degrees, MP flexion was to 70 degrees, and DIP flexion was to 70 degrees.  An X-ray report contains an impression noting an old post-traumatic changes, base of middle phalanx of the 5th finger.  The diagnosis was post-traumatic changes, middle phalanx of the fifth finger with strain, right hand.

Reports from the Pelican Medical Group, dated in September 2012, include an X-ray report for the right hand which contains an impression noting old post-traumatic changes, palmar-basal aspect of middle phalanx of the 5th finger.  

A VA hand and finger conditions DBQ, dated in September 2012, shows that the Veteran complained of stiffness in cold weather, and that he was unable to extend his finger.  He denied any flare-ups.  On examination, there was a limitation of motion in the right little finger.  There was no gap between the thumb pad and the fingers, no gap between any of the fingertips and the proximal transverse crease of the palm, and no evidence of painful motion in attempting to touch the palm with the fingertips.  Extension was limited by no more than 30 degrees.  Functional loss was present in the form of less movement than normal, and there was pain on movement.  Right hand grip strength was 5/5.  There was no ankylosis.  There were no relevant scars, and no other pertinent physical findings, complications, conditions, signs and/or symptoms.  There was not functional impairment such that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.  Arthritis was not documented in multiple joints of the same hand.  The Veteran's ability to work was impacted by impaired manipulation.  

The Board finds that the claim must be denied.  There is no evidence to show that the Veteran's service-connected disability is productive of an amputation of the right little finger without metacarpal resection, at PIP joint or proximal thereto.  In this regard, the September 2012 VA DBQ shows that the examiner stated that there was not functional impairment such that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

The Board has considered whether an initial compensable evaluation is warranted for the Veteran's right little finger laceration based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  A noncompensable evaluation is the maximum rating allowable under DCs 5227 and 5230.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  

C.  Conclusion

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  The criteria for the ratings currently assigned more than reasonably describes the Veteran's disability levels and symptomatology.  The Veteran is shown to have bilateral knee pain with some evidence of limitation of motion, and a limitation of motion in his right little finger.  The rating schedule contemplates these symptoms.  The schedular criteria considered contemplate a variety of manifestations of impairment.  38 C.F.R. § 4.71a.  Given the ways in which the rating schedule contemplates impairment for the Veteran's disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability pictures.  In short, there is nothing exceptional or unusual about the Veteran's service-connected disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The evidence of record does not show that his disabilities have resulted in any relevant surgeries or hospitalizations.  With regard to employment, the evidence indicates that the Veteran has been working for VA in with duties in maintenance and housekeeping.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board finds, therefore, that the Veteran's service-connected disabilities in issue did not result in marked interference with his employment or frequent periods of hospitalization during the time period in issue.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson and Hart, as applicable, and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board finds that the evidence is insufficient to show that any of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased evaluation is warranted.

As a final matter, the record does not show that the Veteran is unemployable due to his service-connected disabilities during the time period in issue.  The Veteran has reported that he is employed by VA.  See e.g., September 2012 VA mental disorders DBQ (reporting a two-year history of (current) employment as a health technician).  Therefore, entitlement to a total disability rating based on individual unemployability has not been raised and will not be addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is no basis in fact to find that the any of the currently assigned evaluations caused the Veteran to be unemployed. 

V.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claims for increased initial evaluations, the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).
      
For all other claims, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters, dated in January 2010, January 2011, and August 2012, of the criteria for reopening a claim, and/or for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claims for service connection for a bilateral hip disability, and bilateral hearing loss, and whether new and material evidence had been received to reopen a claim for service connection for a right shoulder disability, were readjudicated as recently as October 2013.  See statement of the case, dated in October 2013; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

With regard to the claim that new and material evidence has been received to reopen a claim for service connection for a right shoulder disability, the Veteran has not been provided with a VCAA letter that addresses this claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court (Supreme Court) reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id. 

In the instant case, the Veteran and his representative have not identified any deficiency in notice that would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the lack of notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

The evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the Veteran's claim, based on notice that was provided to him during the course of his appeal.  Specifically, the November 2012 rating decision informed the Veteran that it had been determined that new and material evidence had not been received to reopen the claim, which had most recently been denied in an unappealed and final decision, dated in May 2010.  This issue was also listed in an October 2013 supplemental statement of the case, although no further discussion was provided.  In January 2014, the RO provided the Veteran's representative with an opportunity to review the case and submit additional argument as to this issue, and all other issues, on appeal.  In January 2014, the Veteran's representative submitted a pre-certification review in which it indicated that the original case had been reviewed and that it is ready for certification to the Board.  In February 2014, VA requested that a VA Form 646 (Statement of Accredited Representative in Appeals Cases) be submitted.  In March and May of 2015, the Veteran submitted two 38 U.S.C.A. § 5103 notice acknowledgements, in which he indicated that he had enclosed all the remaining information or evidence that will support his claims, or that he had no other information or evidence to give VA to support his claims, and that he wanted the Board to decide his claims as soon as possible.

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations of his right hand, hips, knees, and hearing.  With regard to the application to reopen the claim for service connection for a right shoulder disability, the Veteran has not been afforded an examination, and an opinion has not been obtained.  However, as the Board has determined that new and material evidence has not been presented to reopen the claim for a right shoulder disability, a remand for an examination and/or etiological opinion is not required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2014); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  With regard to the claim for a skin disability, although there was some treatment for skin disorders during service, a skin disability was not noted in the Veteran's 1992 separation examination report, which demonstrates that the Veteran's skin at that time was clinically evaluated as normal.  An associated "report of medical history" shows that the Veteran denied having a history of skin diseases, and that he was not taking any medications.  The earliest post-service medical evidence of a skin disability is dated in 2010, which is over 18 years after separation from service, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with this claim, and there is no competent medical evidence to show that the Veteran has a skin disability that is related to his service.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

New and material evidence has not been received that is sufficient to reopen the claims of entitlement to service connection for a right index finger disability, and a right shoulder disability; the claims are not reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a skin disability is reopened.  To this extent only, the appeal is granted.  

Service connection for a skin disability, a bilateral hip disability, and bilateral hearing loss, is denied.

An effective date prior to October 12, 2010 for service connection for a right knee disability is denied.

An initial evaluation in excess of 10 percent for service-connected right knee arthritis is denied.

An initial evaluation in excess of 10 percent for service-connected left knee arthritis is denied.

An initial compensable evaluation for service-connected post-traumatic changes, middle phalanx of the right middle (fifth) finger with strain is denied.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


